People v Velez (2016 NY Slip Op 08545)





People v Velez


2016 NY Slip Op 08545


Decided on December 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
RUTH C. BALKIN
THOMAS A. DICKERSON, JJ.


2004-00116
 (Ind. No. 3934/02)

[*1]The People of the State of New York, respondent,
vLuis Velez, appellant.


Luis Velez, Dannemora, NY, appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (William Kastin of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 17, 2009 (People v Velez, 60 AD3d 877), affirming a judgment of the Supreme Court, Kings County, rendered December 8, 2003.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., DILLON, BALKIN and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court